                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER KELLY,                                 :
Individually and on behalf of all others similarly :
Situated,                                          :
                                                   :          CIVIL ACTION
                     Plaintiffs,                   :
                                                   :
       v.                                          :
                                                   :          NO. 16-5672
VERIZON PENNSYLVANIA, LLC, et al.,                 :
                                                   :
                     Defendants.                   :


Mitchell S. Goldberg, J.                                                         February 11, 2019

                                        MEMORANDUM

       Plaintiff Christopher Kelly, the sole named plaintiff in a putative class of individuals, has

sued Defendants Verizon Pennsylvania, LLC (“Verizon Pennsylvania, LLC”), Verizon Online

Pennsylvania    Partnership    (“Verizon    Online”),   and    Verizon      Pennsylvania   (“Verizon

Pennsylvania”) (collectively, “Verizon” or “Defendants”).         Plaintiff claims that Defendants

misrepresented to Verizon FiOS Quantum television customers that they must lease multiple set-

top boxes in order to access FiOS on multiple televisions in a household. Plaintiff originally

commenced this lawsuit on September 28, 2016, in the Pennsylvania Court of Common Pleas for

Philadelphia County. Defendants timely removed the action on October 31, 2016, under the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d). Plaintiff now seeks to remand the action back

to state court. For the reasons set forth herein, I will deny the Motion.
I.     FACTUAL BACKGROUND

       A.       Facts Alleged in the Complaint

       According to the Complaint, Verizon is a leading provider of television programming,

known as “FiOS,” supplied to customers across the country, including Pennsylvania. As of

February 2016, FiOS was the largest provider of fiber optic broadband in the United States.

(Compl. ¶ 1.)

       Verizon requires its FiOS customers to lease a “set-top” box for each television to be

connected to Verizon’s broadband network, and customers are assessed recurring fees for the use

of these devices. The set-top boxes provide an input connection for a FiOS cable line and an output

connection to a customer’s television. Verizon requires customers to use a separate box for each

and every television connected to the FiOS network, allegedly to facilitate various functions, such

as decoding broadband signals, accessing on-demand content (“ODC”), or utilizing digital video

recorder (“DVR”) functions. (Id. ¶¶ 2–3.)

       In addition to basic FiOS service, Verizon also offers FiOS Quantum TV (“Quantum”), a

premium service with increased functionality. Quantum customers have access to the FiOS

Mobile App (the “application”) that allows Quantum customers to access FiOS service through

properly equipped digital devices, such as smart phones, tablets, smart televisions, and computers,

and to access live-TV programming, ODC, and DVR functions via digital services that are not

connected to a set-top box. In addition, many of these mobile devices are capable of “exporting”

the application to secondary mediums, e.g., through a computer that “projects” the desktop screen

onto televisions through the use of standardized digital connectors. Therefore, customers using

the application or the internet are capable of viewing FiOS content without the use of a device

directly connected to a set-top box. (Id. ¶¶ 4–5.)



                                                 2
        Plaintiff alleges that Verizon “deceives and confuses” its Quantum customers by remaining

silent regarding the availability of set-top box alternatives.   Plaintiff explains that Verizon

represents that a set-top box connection is required to view content on all of its customers’

televisions sets. As such, Plaintiff asserts that Verizon has misrepresented to its Quantum

customers that multiple set-top boxes must be leased in order to access FiOS on multiple

televisions. (Id. ¶ 6.)

        B.      Procedural History

        Plaintiff filed a Complaint in the Philadelphia County Court of Common Pleas, on

September 28, 2016, individually and on behalf of a putative class, setting forth two causes of

action: (1) a violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law,

73 P.S. §§ 201-1, et seq.; and (2) a claim for declaratory judgment.

        On October 31, 2016, Defendants filed a Notice of Removal to federal court pursuant to

the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The Notice alleged that:

(a) the putative class consisted of more than 100 members because Verizon Pennsylvania LLC

leased more than one set-top box to at least 139,827 customers for FiOS Quantum service at a

Pennsylvania residence; (b) the amount in controversy exceeded $5 million because Verizon

Pennsylvania LLC leased at least 2,870,014 additional set-top boxes to customers for FiOS

Quantum service at a Pennsylvania residence, at $10 per set-top box; and (c) at least one putative

class member was a citizen of a state different from at least one defendant because Verizon

Pennsylvania LLC and Verizon Online LLC were not citizens of the same state as Plaintiff.

(Notice of Removal ¶¶ 10, 12–27.)

        On November 30, 2016, Plaintiffs moved to remand this action to state court pursuant to

the “local controversy” exception to CAFA. Defendants opposed the Motion, claiming that



                                                3
Plaintiff did not establish the exception’s requirements. I denied the motion without prejudice to

refile following the completion of jurisdictional discovery.

       Over the course of discovery, Defendants determined that the Notice of Removal

mistakenly alleged that Defendant Verizon Pennsylvania LLC owned and leased the set-top boxes

to customers. (Defs.’ Mot. to Am. Notice of Removal 3.) Defendants explained that, in fact, an

entity named Verizon Online LLC actually owned and leased the set-top boxes. (Id. at 3–4.)

Accordingly, on July 2, 2018, with leave of Court, Defendants filed an Amended Notice of

Removal clarifying that Verizon Online LLC owned and leased the boxes. As Verizon Online

LLC was not a named defendant, the Amended Notice of Removal also alleged that originally-

named Defendant Verizon Online Pennsylvania Partnership “ceased to exist” because it had

merged into Verizon Online LLC in June of 2013. (Am. Notice of Removal ¶ 22.) While the

above facts are somewhat convoluted, clarification is important to several jurisdictional questions

before me.

       On August 1, 2018, Plaintiff filed his Second Renewed Motion to Remand. On December

13, 2018, I held a hearing to consider both the parties’ evidence on the issue of whether two-thirds

of the putative class were citizens of Pennsylvania, and other issues under CAFA.

II.    STANDARDS UNDER THE CLASS ACTION FAIRNESS ACT

       CAFA was enacted “to provide for ‘[f]ederal court consideration of interstate cases of

national importance under diversity jurisdiction.’” Kaufman v. Allstate New Jersey Ins. Co., 561

F.3d 144, 149 (3d Cir. 2009) (quoting CAFA § 2, Pub. L. 109-2, 119 Stat. 4). CAFA confers on

district courts “original jurisdiction of any civil action” in which three requirements are met: (1)

an amount in controversy that exceeds $5,000,000, as aggregated across all individual claims; (2)

minimally diverse parties; and (3) that the class consist of at least 100 or more members. 28 U.S.C.



                                                 4
§ 1332(d)(2), (d)(5); Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013). In order to

determine whether the CAFA jurisdictional requirements are satisfied, a court evaluates

allegations in the complaint and a defendant’s notice of removal. Judon v. Travelers Property Cas.

Co. of Am., 773 F.3d 495, 500 (3d Cir. 2014). The party seeking to remove to federal court bears

the burden of establishing the existence of jurisdiction. Kaufman, 561 F.3d at 151.

       Once the foregoing requirements are satisfied, CAFA contains two exceptions that obligate

a district court to decline jurisdiction where the case involves a uniquely local controversy that

does not reach into multiple states. Kaufman, 561 F.3d at 149. The exception at issue here—the

“local controversy” exception—mandates that the district court not exercise jurisdiction:

               (A)(i) over a class action in which--

               (I) greater than two-thirds of the members of all proposed plaintiff
               classes in the aggregate are citizens of the State in which the action
               was originally filed;

               (II) at least 1 defendant is a defendant—

                       (aa) from whom significant relief is sought by members of
                       the plaintiff class;
                       (bb) whose alleged conduct forms a significant basis for
                       the claims asserted by the proposed plaintiff class; and
                       (cc) who is a citizen of the State in which the action was
                       originally filed; and

               (III) principal injuries resulting from the alleged conduct or any
               related conduct of each defendant were incurred in the State in
               which the action was originally filed; and

               (ii) during the 3-year period preceding the filing of that class action,
               no other class action has been filed asserting the same or similar
               factual allegations against any of the defendants on behalf of the
               same or other persons[.]

28 U.S.C. § 1332(d)(4). The party objecting to federal jurisdiction bears the burden of proof as to

the applicability of the local controversy exception. Kaufman, 561 F.3d at 153.



                                                  5
III.     DISCUSSION

         In the context of the current Motion to Remand, the parties dispute (a) whether the case

was properly removed to federal court under CAFA, and (b) whether the case must be remanded

to state court under the local controversy exception. Cognizant of the parties’ respective burdens

of proof, I address each dispute individually.

         A. Whether Removal Under CAFA Was Proper

         As noted above, CAFA original jurisdiction has three components: (1) an amount in

controversy that exceeds $5,000,000, as aggregated across all individual claims; (2) minimally

diverse parties; and (3) a class consisting of at least 100 or more members. Only the second

requirement—whether the parties are minimally diverse—is in dispute.

         CAFA’s minimal diversity requirement is an exception to the “complete diversity” required

by 28 U.S.C. § 1332(a). Whitaker v. Herr Foods, 198 F. Supp. 3d 476, 483 (E.D. Pa. 2016). Under

the “minimal diversity requirement,” CAFA provides that diversity is satisfied if “any member of

a class of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A);

see also Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 736, 740 (2014) (quotations

omitted). The removing party bears the burden of proving minimal diversity by a preponderance

of the evidence. Papurello v. State Farm Fire & Cas. Co., 144 F. Supp. 3d 746, 755 (W.D. Pa.

2015).

         Here, the parties do not dispute that the named Plaintiff is a Pennsylvania citizen. As such,

for purposes of minimal diversity, one of the named Defendants must be a citizen of a state other

than Pennsylvania.      As noted previously, three separate entities were originally named as

defendants in the Complaint, as follows:

                14.    Defendant Verizon Pennsylvania, LLC, is a limited liability
                corporation organized and existing under the laws of the state of

                                                  6
               Delaware with its service address listed as c/o CT Corporation
               System, 116 Pine Street, Suite 320, Harrisburg, Pennsylvania
               17101.

               15.     Defendant, Verizon Online Pennsylvania Partnership, is a
               partnership and unincorporated business entity organized and
               existing under the laws of Pennsylvania, with a registered address
               of: 1095 Avenue of the Americas, New York, NY 10036. The
               partnership has two owners of record: (1) Verizon North, Inc. (now
               known as “Frontier North, Inc.”, a business corporation
               incorporated in Wisconsin whose registered address is: 3 High Ride
               Park, Stamford, CT 06905-1337; and (2) Verizon Pennsylvania,
               Inc., a business corporation incorporated in Pennsylvania, with a
               registered address of: c/o CT Corporation, Two Commerce Square,
               2001 Market Street, 5th Floor, Philadelphia, PA 19103.

               16.     Defendant, Verizon Pennsylvania, is an unincorporated
               business entity organized and existing under the laws of
               Pennsylvania whose registered address is: 1717 Arch Street,
               Philadelphia, PA 19103. The entity has one owner of record: Bell
               Atlantic Pennsylvania, Inc., which is a previous corporate name of
               “Verizon Pennsylvania, Inc.,” (previously described above as an
               owner of Verizon Online Pennsylvania Partnership) a business
               corporation incorporated in Pennsylvania, with a registered address
               of: c/o CT Corporation, Two Commerce Square, 2001 Market
               Street, 5th Floor, Philadelphia, PA 19103.

(Compl. ¶¶ 14–16 (emphasis added).) According to these allegations: (a) Verizon Pennsylvania,

LLC would be a citizen of both Delaware and Pennsylvania; 1 (b) Verizon Online Pennsylvania

Partnership would be a citizen of Pennsylvania and New York;2 and (c) Verizon Pennsylvania



1
   For purposes of CAFA, “an unincorporated association shall be deemed to be a citizen of the
State where it has its principal place of business and the State under whose laws it is organized.”
28 U.S.C. § 1332(d)(10).
2
         As a general rule, the citizenship of a partnership is generally determined by the citizenship
of its partners or members, and the state of organization and principal place of business are legally
irrelevant. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104–05 (3d Cir. 2015).
Nonetheless, a partnership is deemed an “unincorporated association” which would, for purposes
of 28 U.S.C. § 1332(d)(10), make its citizenship dependent on its state of organization and
principal place of business. Regardless, of which rule applies, Verizon Online Pennsylvania
Partnership would, at minimum, be a Pennsylvania citizen under the allegations in the Complaint.


                                                  7
would be a citizen of Pennsylvania.3 On the face of the Complaint, all three of the Defendants

appear to have Pennsylvania citizenship, which would defeat minimal diversity because Plaintiff

and the Defendants are not from different states.

       The inquiry does not, however, end at this juncture. In the Amended Notice of Removal,

Defendants allege that Verizon Online Pennsylvania Partnership was merged into an entity called

Verizon Online LLC in June 2013, and ceased to exist as of that date. (Am. Notice of Removal

¶14.) Defendants further allege that the surviving entity, Verizon Online LLC, is a Delaware

limited liability company and maintains its principal place of business in New Jersey. (Id. ¶ 14.)

These facts are undisputed. Under well-settled law, when two or more corporations merge, “the

citizenship of the surviving entity is controlling; the citizenship of the predecessor company

becomes irrelevant.” 13F Charles A. Wright et al., Federal Practice and Procedure § 3623 (3d ed.

2009). Thus, the controlling citizenship for purposes of Verizon Online Pennsylvania Partnership

would be that of Verizon Online LLC, which is a citizen of both Delaware and New Jersey, and

not of Pennsylvania.

       In an effort to avoid the resulting minimal diversity, Plaintiff posits that the Defendant

Verizon Online Pennsylvania Partnership originally named in the Complaint was not the

partnership entity that actually merged into Verizon Online LLC. More specifically, while

Plaintiff concedes that another entity—a Delaware partnership named Verizon Online

Pennsylvania Partnership—existed at some point and was absorbed by Verizon Online LLC in a

2013 merger, he urges that that organization is not the entity that he intended to name as a

Defendant.    Rather, Plaintiff contends that the actual named Defendant, “Verizon Online

Pennsylvania Partnership,” is simply a “fictitious name” registered in Pennsylvania, pursuant to



3
       See supra, n.1.
                                                8
54 Pa.C.S. § 311, to two owners-of-records: Verizon Pennsylvania, Inc. and Verizon North, Inc.

According to Plaintiff, his Complaint identifies this fictitious name as the Defendant, explicitly

referencing the identical registered address and locus of creation that appears on documents

maintained by the Pennsylvania State Department. Because the fictitious name “Verizon Online

Pennsylvania Partnership” has Pennsylvania citizenship, Plaintiff claims that minimal diversity is

absent.

          Plaintiff’s subjective representation of who he intended to name, however, does not cabin

the analysis of what entity was actually named in the Complaint. To the contrary, a court retains

discretion to independently evaluate evidence regarding disputes over jurisdictional facts. CNA

v. U.S., 535 F.3d 132, 140 (3d Cir. 2000). Considering the evidence submitted by the parties, I

find, for multiple reasons, that the Complaint actually named the partnership Verizon Online

Pennsylvania Partnership, and not the fictitious name “Verizon Online Pennsylvania Partnership.”

          Primarily, paragraph fifteen of the Complaint describes Verizon Online Pennsylvania

Partnership as “a partnership and unincorporated business entity.”      Had Plaintiff truly intended

to sue just the fictitious name of Verizon Pennsylvania, LLC, he would have referred to it as a

“fictitious name,” not as a “partnership and unincorporated business entity,” which has a specific

connotation of being a separate legal entity. See 15 Pa. Cons. Stat. § 8421(a) (“A partnership is

an entity distinct from its partners.”).

          Second, the same paragraph of the Complaint states that this entity is “organized and

existing under the laws of Pennsylvania.” Pennsylvania statutes provide that while a limited

liability company is “organized” as a separate entity and a partnership is “formed” as a separate

entity, see 15 Pa. Cons. Stat. §§ 8221, 8422, a fictitious name is “registered” and does not exist as

a separate entity. See 54 Pa. Cons. Stat. § 311. Consequently, by describing Verizon Online



                                                  9
Pennsylvania Partnership as “organized,” Plaintiff suggests that he intended to name an

independent entity and not just a fictitious name.

       Third, and along the same lines, the Complaint refers to the Defendants as three separate

entities, a representation Plaintiff repeated in his Motion to Remand. (See Pl.’s Mem. Supp. Mot.

to Remand 9 (“Plaintiff named three separate entities in the Class Action Complaint.”).) It is

established that an LLC and its fictitious name are not separate entities; rather “the rights and

liabilities incurred under the fictitious name are the rights and responsibilities of the corporate

entity.” Wasson v. Hi-Ranger, Inc., No. 92-3053, 1994 WL 194378, at *2 (E.D. Pa. 1994)

(quotations omitted). Had Plaintiff intended to sue Verizon Pennsylvania, LLC and its fictitious

name, along with Verizon Pennsylvania, the Complaint and Plaintiff’s subsequent briefing would

have logically referred to two entities.

       Fourth, Plaintiff states that he intended to sue “Verizon Online Pennsylvania Partnership”

because that name was expressly included on the contract signed by Plaintiff. (Pl.’s Reply Br. 2

(citing Pl.’s Mot. to Remand, Ex. W, at Ex. A).) But a careful review of the document in question

undermines Plaintiff’s position that this name is simply the fictitious name of Verizon

Pennsylvania, LLC. Exhibit A of that contract contains a chart with two columns for each state,

indicating: (a) which entity is the “Verizon affiliate providing video service” and (b) which entity

is the “Verizon internet service affiliate providing equipment.” The entity listed as the affiliate

providing internet service in Pennsylvania is Verizon Pennsylvania LLC, and the entity listed as

the affiliate providing equipment in Pennsylvania is Verizon Online Pennsylvania Partnership. If

Verizon Online Pennsylvania Partnership was simply the fictitious name of Verizon Pennsylvania

LLC, the contract would have listed them as the same entity, rather than separating them into two

different columns with two different entity names.



                                                10
       Finally, Defendants have offered unrebutted Rule 30(b)(6) testimony clarifying that the

entity listed on the customer contract as providing equipment was, in fact, the partnership that

merged into Verizon Online LLC.         Veronica Glennon, the Assistant Secretary of Verizon

Corporate Resources Group, testified as follows:

               Q. . . . So, although [the contract] says Verizon Online Pennsylvania
               Partnership, the Verizon internet service affiliate providing
               equipment that’s listed here . . . is now Verizon Online, LLC?
               A.        Correct.
               Q.        In August of 2014, had the merger already taken place to
               create, to merge Verizon Online Pennsylvania Partnership into
               Verizon Online, LLC?
               A.        Yes.
               Q.        Okay. So, it should actually say on both of these documents
               . . . Verizon Online, LLC?
               A.        Correct.

(Pl.‘s Mot. to Remand, Ex. C, Dep. of Veronica Glennon, 74:9–24.) Thus, it seems clear that if

Plaintiff intended to name as Defendants the entities listed in the contract, he must have intended

to name the partnership—Verizon Online Pennsylvania Partnership—that was merged into

Verizon Online LLC.

       The partnership entity “Verizon Online Pennsylvania Partnership” was named as a

Defendant in the Complaint, and, as set forth above, Verizon Online Pennsylvania Partnership

merged into Verizon Online LLC prior to the filing of the Complaint, making the latter entity’s

citizenship controlling for purposes of jurisdiction. Verizon Online LLC is a citizen of Delaware

and New Jersey, which is diverse from Plaintiff’s Pennsylvania citizenship. Because the parties

do not dispute that the remaining requirements for CAFA original jurisdiction are satisfied, this

case was properly removed to federal court.




                                                11
       B. The Local Controversy Exception

       Once CAFA jurisdiction has been established, the burden shifts to the party objecting to

federal jurisdiction to show, by a preponderance of the evidence, that an exception applies and

remand is required. Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144, 153 (3d Cir. 2009).

Plaintiff here seeks remand under the “local controversy exception” of 28 U.S.C. § 1332(d)(4).

               A party seeking to invoke the local controversy exception must show that:

               (1) greater than two-thirds of the putative class are citizens of the
               state in which the action was originally filed; (2) at least one
               defendant is a citizen of the state in which the action was originally
               filed (the “local defendant”); (3) the local defendant’s conduct forms
               a significant basis for the claims asserted; (4) plaintiffs are seeking
               significant relief from the local defendant; (5) the principal injuries
               occurred in the state in which the action was originally filed; and (6)
               no other class action asserting the same or similar allegations against
               any of the defendants had been filed in the preceding three years.

Id. at 506–07. “These elements ensure that the exception is invoked when the class is primarily

local, the lawsuit is against ‘at least one real in-state defendant whose alleged conduct is central to

the class claims and from whom the class seeks significant relief,’ the injuries the defendant

allegedly caused occurred within the forum, and no other similar class actions have been filed

against any of the defendants.” Id. at 507 (quoting 151 Cong. Rec. S999–02, 2005 WL 283380

(daily ed. Feb. 7, 2005) (statement of Sen. Specter)). The court “may consider pleadings as well

as evidence that the parties submit to determine whether subject matter jurisdiction exists or an

exception thereto applies.” Id. at 503 n.1.

       CAFA’s legislative history suggests that “Congress intended the local controversy

exception to be a narrow one, with all doubts resolved ‘in favor of exercising jurisdiction over the

case.’” Evans v. Walter Indus., Inc., 449 F.3d 1159, 1163 (11th Cir. 2006) (quotations omitted).

“The local controversy exception seeks ‘to identify a truly local controversy—a controversy that

                                                  12
uniquely affects a particular locality to the exclusion of all others.’” Vodenichar v. Halcon Energy

Props., 733 F.3d 497, 508 n.11 (3d Cir. 2013) (quoting 151 Cong. Rec. H723-01, 2005 WL 387992

(daily ed. Feb. 17, 2005)).

       The parties here dispute three of the aforementioned elements of the local controversy

exception: (1) whether more than two-thirds of the putative class are citizens of Pennsylvania; (2)

whether the local defendant’s conduct forms a “significant basis” for the claims asserted; and (3)

whether the plaintiffs are seeking “significant relief” from the local defendant. Plaintiff bears the

burden of proving all of the elements of the local controversy exception. As I find that Plaintiff

here has failed to meet his burden as to the “significant basis” element, I will focus my discussion

solely on that element.4

       The “significant basis” element—i.e., whether the local defendant’s conduct forms a

significant basis for the claims asserted—has been addressed in some detail by the United States

Court of Appeals for the Third Circuit in Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144

(3d Cir. 2009). There, the court held that “the significant basis provision requires at least one local

defendant whose alleged conduct forms a significant basis for all the claims asserted in the action.”

Id. at 155. The Third Circuit reasoned that this “does not imply that the significant basis provision

requires every member of the proposed plaintiff class to assert a claim against the local

defendant—and the provision certainly does not state such a requirement. Instead, it requires that

‘at least 1 [local] defendant is a defendant . . . whose alleged conduct forms a significant basis for



4
    I recognize that the parties have taken extensive discovery regarding the two-thirds element,
and that a hearing was held. I also note that there is a vigorous ongoing dispute as to the
admissibility and sufficiency of the evidence produced on this issue. The record in this case, at this
point, is still unclear as to whether two-thirds of the proposed class members are citizens of
Pennsylvania. Nonetheless, because Plaintiff has failed to meet his burden on the “significant
basis” element, I need not make any definitive ruling or otherwise sort through the remaining
evidentiary morass on this issue.
                                                  13
the claims asserted by the proposed plaintiff class.’” Id. (quoting 28 U.S.C. § 1332(d)(4)(A)(i)(II)

(emphasis added)). “The plain text of this provision relates the alleged conduct of the local

defendant, on one hand, to all the claims asserted in the action, on the other.” Id. The analysis is

not quantitative. Id. “[A] party’s conduct may form a significant basis of an entire set of claims

even if some claims within the set are not based on that conduct. Id. at 156. In other words, if the

local defendant’s alleged conduct is a significant part of the alleged conduct of all the defendants,

then the significant basis provision is satisfied. Id.

       The Third Circuit has suggested nine non-exclusive areas of inquiry for determining if the

alleged conduct of the local defendant provided a significant basis for the asserted claims:

               By way of example, the District Court could, on remand, inform its
               comparison of the local defendant’s alleged conduct to the alleged
               conduct of all the Defendants by considering such possible areas of
               inquiry as: 1) the relative importance of each of the claims to the
               action; 2) the nature of the claims and issues raised against the local
               defendant; 3) the nature of the claims and issues raised against all
               the Defendants; 4) the number of claims that rely on the local
               defendant’s alleged conduct; 5) the number of claims asserted; 6)
               the identity of the Defendants; 7) whether the Defendants are
               related; 8) the number of members of the putative classes asserting
               claims that rely on the local defendant’s alleged conduct; and 9) the
               approximate number of members in the putative classes. Whether
               the District Court considers any or all of these factors, it must in
               every case still provide a reasoned analysis that focuses on the
               conduct of the Defendants—local and non-local—as alleged in the
               complaint.

Id. at 157 n.13.

       Here, on the basis of the pleadings alone, it appears that Verizon Online LLC—who is not

a Pennsylvania citizen—is allegedly responsible for the conduct at issue in this case. The crux of

the Complaint claims that Defendants violated Pennsylvania law by, in part, requiring customers

to lease a separate set-top box for each television the customer wishes to connect to the FiOS

network and improperly assessing monthly fees for the multiple set-top boxes without disclosing

                                                  14
the availability of alternatives. (Compl. ¶¶ 55.) The Amended Notice of Removal5 alleges that

Verizon Online LLC leased the set-top boxes associated with FiOS Quantum services at

Pennsylvania residences. (Am. Notice of Removal ¶ 22.) As Verizon Online LLC is the entity

responsible for the set-top boxes, its conduct forms the “significant basis” for Plaintiff’s claims,

as compared to the conduct of local Defendant of Verizon Pennsylvania, LLC.

       Nonetheless, the jurisdictional inquiry does not end at review of the pleadings, but also

permits the parties to establish or disprove jurisdictional facts through an evidentiary showing.

Having engaged in a lengthy period of jurisdictional discovery, Plaintiff now offers multiple

arguments in support of his position that Verizon Pennsylvania LLC’s conduct actually forms the

“significant basis” of the underlying claims. Upon careful review of these arguments, I find that

none have merit.

       First, Plaintiff contends that merely focusing on the ownership and leasing of the set-top

boxes disregards the fact that Verizon Pennsylvania, LLC is the exclusive party to Verizon’s

hundreds of municipal cable franchising agreements throughout the Commonwealth. Plaintiff

urges that Verizon Pennsylvania, LLC is the only entity that is permitted to sell Verizon FiOS to

Pennsylvania customers. In the absence of Verizon Pennsylvania LLC’s franchise agreements,

Plaintiff urges that Verizon would be unable to market Verizon FiOS or rent set-top boxes to its

Pennsylvania customers.




5
       Plaintiff repeatedly cites to the initial Notice of Removal, which alleged that “Verizon
Pennsylvania, LLC has charged more than 100 customers for multiple set-top boxes in connection
with residential FiOS Quantum services in Pennsylvania,” (Notice of Removal ¶ 12 (emphasis
added).) That Notice, however, was validly amended, with leave of Court, to allege that Verizon
Online LLC leases the set-top boxes. As the later pleading controls, I need not consider the
representations in the original Notice of Removal.

                                                15
       Contrary to Plaintiff’s argument, however, the “significant basis” prong focuses not on

tangential conduct by the local defendant that serves as the conduit through which the primary

defendant acted, but rather on the actual conduct that underscores the claims in the complaint. See

S. Rep. 109–14, at 40 (2005) (“[T]he local defendant must be a primary focus of the plaintiffs’

claims—not just a peripheral defendant.”). Two cases aptly illustrate this principle. First, in Livi

v. Hyatt Hotels Corp., No. 15-5371, 2017 WL 5128173 (E.D. Pa. Nov. 6, 2017), the plaintiffs, a

putative class of hotel banquet servers, brought a class action for unpaid wages against (a) the

Hyatt Corporation, a non-local defendant, and (b) another Hyatt entity, Bellvue, Inc., which was a

local defendant. Id. at *2–3. The case was removed to federal court under CAFA and the plaintiffs

sought a remand based upon the local controversy exception. Id. at *3–4. The jurisdictional

discovery revealed that Hyatt Corporation was the entity that hired, supervised, and paid the

putative class members, while Bellvue, Inc. was simply the owner of the hotel in which the

plaintiffs worked. Id. at *5. The court declined to find the significant basis element satisfied

because “the entity whose alleged conduct form[ed] the basis of the asserted claims [was] Hyatt

Corporation, an out-of-state defendant.”     Id.    Rejecting the plaintiff’s argument that Hyatt

Corporation could not act without the conduct of the local defendant Bellvue, in owning the hotel,

the court determined that the conduct of Bellvue Inc. was “not a significant part of the alleged

conduct of all Defendants nor an important ground for the asserted claims.” Id.

       Similarly, in Garcia v. Tempoe, LLC, No. 17-2106, 2017 WL 6521372 (D.N.J. Nov. 15,

2017), report and recommendation adopted by, 2017 WL 6514148 (D.N.J. Dec. 19, 2017), a

putative class brought claims alleging violations of New Jersey consumer protection laws in

connection with rent-to-own contracts for furniture and appliance. Id. at *1. The class complaint

alleged that the standard financing agreements in these contracts were in violation of usury and



                                                   16
consumer protection laws. Id. at *1–2. Plaintiffs brought suit against multiple defendants,

including: Tempoe (a non-local defendant who leased the furniture and supplied the financing

agreement); and several New Jersey furniture stores (local defendants from whom the class

plaintiffs purchased furniture). Id. at *2. The claims asserted against the local defendants

“allege[d] essentially that they were the mechanism through which Tempoe was able to enter into

the unlawful Lease Agreements with plaintiffs.” Id. at *6. The court found that such actions were

not the significant basis for plaintiffs’ claims. Rather, the complaint focused on determining the

legality of the lease agreements and the consequences of their allegedly unlawful provisions, rather

than on the means by which Tempore or the furniture stores entered into or marketed the lease

agreements. Id. In turn, none of the claims relied on the local defendants’ alleged conduct. Id.

       Here, the relevant conduct is not Verizon Pennsylvania, LLC’s general provision of FiOS

television services throughout Pennsylvania under municipal franchising agreements. Indeed,

Plaintiff’s Complaint makes no claim that these municipal franchising agreements are improper or

that the mere provision of the television services somehow violated Pennsylvania law. Rather, the

Complaint focuses quite specifically on the leasing of set-top boxes and the alleged

misrepresentations related to the number of set top boxes required to access Quantum FiOS

television. (Compl. ¶¶ 3, 6.) Consequently, the conduct of the entity that engaged in the actual

leasing of the set-top boxes constitutes the significant basis of the underlying claims. The

provision of the FiOS television services—similar to the ownership of the hotel in Livi and the

sale of furniture in Garcia—is simply the tangential conduit through which the alleged improper




                                                17
conduct occurred.6 See Kaufman, 561 F.3d 144, 157 (“We also reject the assumption that the local

defendant’s conduct is significant as long as it is ‘more than trivial or of no importance.’”).

       Plaintiff’s second argument posits that the contracts at issue—those in which the set-top

boxes are leased—are between Verizon customers and Verizon Pennsylvania, LLC, not Verizon

Online LLC. These contracts provide that “[t]his Agreement sets forth the terms and conditions

under which you the subscriber . . . agree to use Verizon Fios TV (the “service,” including

Equipment and Programming) and under which the Verizon affiliates (“Verizon,” “us” or “we,”)

identified in [an attached exhibit] agree to provide Fios TV to you.” The affiliate list attached to

the contract states that “Verizon [Pennsylvania] is solely responsible for providing ‘VIDEO

SERVICE,’” while Verizon Online Pennsylvania Partnership is responsible for providing

“EQUIPMENT.”7

       This argument is also meritless because, again, it is not the contractual provision of FiOS

video services that is the focus of Plaintiff’s claims, but rather the provision of the equipment, i.e.,

the set-top boxes. Plaintiff has identified no evidence establishing that Verizon Pennsylvania,

LLC, the local defendant, marketed and/or leased set top boxes to customers.

       By contrast, Defendants have produced ample evidence to establish that Verizon Online

LLC, not Verizon Pennsylvania LLC, owns and leases set-top boxes to members of the putative



6
    Plaintiff argues that Verizon is a “pivotal corporate entity” associated with FiOS television
service throughout the Commonwealth of Pennsylvania.” (Pl.’s Mem. Supp. Mot. for Remand
20.) The Third Circuit, however, has rejected the notion that the percentage of a particular
market’s share possessed by a defendant makes that defendant “significant.” Kaufman, 561 F.3d
at 157. Rather, the focus must be on the alleged conduct which “must always be assessed in
comparison to the alleged conduct of all the Defendants.” Id. at 157.
7
  Plaintiff remarks that the contracts continue to name Verizon Online Pennsylvania Partnership,
even though that entity allegedly ceased to exist after the merger in June 2013. As set forth above,
however, Verizon’s Rule 30(b)(6) deponent, Victoria Glennon, explained that this was simply an
oversight in amendment of the contract. (Glennon Dep. 74:9–24.)
                                                  18
class. In a January 4, 2017 affidavit, the Assistant Secretary of Verizon Online LLC, Daniel

Mason, attests to the fact that Verizon Online LLC (as successor-in-interest to Verizon Online

Pennsylvania Partnership) owns, leases, and receives the revenue from the Verizon-branded set-

top boxes leased to all Verizon FiOS with Quantum television subscribers throughout the United

States. (Pl.’s Mot. for Remand, Ex. D, Aff. of Daniel Mason.) Defendants’ Rule 30(b)(6)

designee, Douglas Smith, provided more insight on the respective roles of Verizon Pennsylvania,

LLC and Verizon Online LLC:

              A.      The purpose of Verizon Pennsylvania is to provide the field
              forces necessary to install the fiber and copper infrastructure in the
              state of Pennsylvania as well as installing and maintaining fiber
              optic and copper services to residents and business customers in the
              state of Pennsylvania.
                                             ...
              Q.      Can you elaborate then on what exactly it means for – I
              believe you said installation of services?
              A.      Verizon Pennsylvania and its technician forces install the
              infrastructure of both fiber and copper networks in the state of
              Pennsylvania. It is those networks that provide voice, data, and
              video services across the state.
              Q.      And is Verizon Pennsylvania, LLC responsible for
              providing any equipment to its customers?
              A.      No.
              Q.      No equipment whatsoever?
              A.      No equipment to customers.

                                             ...

              Q. . . . [W]hat does this company [Verizon Online LLC] do? What
              does this entity do, I should say?
              ...
              A.        Verizon Online, LLC is the provider of internet services,
              owns the set-top boxes, leases the set-top boxes for FiOS as well.
                                              ...

(Pl.’s Mot. for Remand, Ex. F, Dep. of Douglas Smith, 28:19–30:4, 74:13–21, 87:1–88:12

(emphasis added).) Finally, Verizon corporate designee Courtney Macuszonok, CPA confirmed

that “[a]ll set-top boxes are owned by Verizon Online, LLC” and Verizon Online LLC recognizes

                                               19
the revenue for all set-top box rentals. (Pl.’s Mot. for Remand, Ex. G, Dep. of Courtney

Macuszonok 38:16–24., 59:2–5.)

       Without affirmatively rebutting this testimony, Plaintiff attempts to identify flaws in

Defendants’ proof regarding the ownership and leasing of the set-top boxes. He suggests that

nothing in Defendants’ corporate deponents’ testimony clearly indicates either that Verizon Online

LLC was the sole “responsible” corporate entity or that it leased the boxes directly to the

consumers.8 (See Pl.’s Mem. Supp. Mot. to Remand 21–22; Pl.’s Reply Br. 8–9.) This argument,

however, is misplaced given that the well-settled law does not require Defendants to definitively

prove that the conduct of a non-local Defendant constitutes the basis for Plaintiff’s claims. Rather,

the onus falls squarely on Plaintiff to prove that local Defendant Verizon Pennsylvania, LLC took

actions that form the significant basis for this matter. Having failed to produce any evidence that

Verizon Pennsylvania had any involvement in provision, leasing, or collection of revenue from the

lease of set-top boxes, Plaintiff has failed to meet that burden.

       In his third argument, Plaintiff argues that it is not the actual leasing of the set-top boxes

that forms the basis of his legal claims, but rather the representations on the Verizon website

regarding the number of boxes required. To that end, however, Plaintiff has not produced any

evidence demonstrating that local Defendant Verizon Pennsylvania, LLC—or any named

Defendant for that matter—played any role in this conduct. To the contrary, the testimony from

Verizon’s Rule 30(b)(6) deponent reveals that these alleged misrepresentations fell within the

purview of a wholly different entity:




8
   For example, in his Reply Brief, Plaintiff argues that “[d]espite claiming, ad nauseam, that
Verizon Online, LLC is solely responsible for all leasing activities related to its set-top boxes
(“STBs”), Verizon has not produced any agreements attesting to such singular privity of contract
between Verizon Online LLC and the Class, or even discrete lease terms.” (Pl.’s Reply Br. 8–9.)
                                                 20
               Q,       Does Verizon Pennsylvania, LLC, are they in charge of any
               portions of the Verizon website?
               A.       No, ma’am. Verizon Pennsylvania, LLC doesn’t get
               involved with set-top boxes when it comes to the leasing. All they
               do is develop the infrastructure.
               Q.       No. Just – is Verizon Online, LLC – sorry. Does Verizon
               Pennsylvania – is Verizon Pennsylvania, LLC, do they get involved
               with any sort of customer guidance or any other portions of the
               Verizon Online website?
               A.       You have to describe to me what customer guidance is again.
               That could be any number of things.
               Q.       Do they get involved in any portion of the website?
               A.       No. Verizon Pennsylvania, LLC does not get involved in the
               developing or implementation of the website.
               Q.       Does Verizon Online, LLC get involved in any portion of the
               Verizon Online website?
               A.       I do not believe so.
               Q.       If I were to call – if I were a potential Verizon customer and
               I were to call Verizon as opposed to going on their website and
               ordering Verizon services through the phone, who – what
               department would I be connected with?
               A.       You would get one of our call centers located around the
               country.
               Q.       And where do they fit into – in terms of the corporate
               structure? What part are they?
               A.       They are not part of Verizon Online. They’re going to be
               captured under the Verizon Services Organization. And, again,
               there’s another food chain entirely that would capture their
               activities.

(Pl.’s Mot. for Remand, Ex. F, Dep. of Douglas Smith, 87:1–88:12.) The witness further explained

that Verizon Services Organization handles things like payroll, advertising, marketing, and other

common administrative functions. (Id. at 18:18–19:1.) He went on to indicate that the online

ordering component for Quantum FiOS, including all the copy for and maintenance of the website,

was handled entirely by Verizon Services Organization. (Id. at 84:9–85:17.) Even if a customer

were to go through a call center, rather than the online ordering website, that customer would still

deal with Verizon Services Organization. (Id. at 87:23–89:15.)




                                                 21
       Finally, Plaintiff asserts that he “is seeking to hold Verizon PA, alone, liable for permitting,

promoting, and advancing misrepresentations to Pennsylvania consumers” and that such

misrepresentations “if vindicated . . . would extract a significant financial toll upon Verizon PA.”

(Pl.’s Reply Br. 10.) For obvious reasons, the mere intent to hold a defendant liable for certain

claims does not equate with a showing that the conduct of that defendant formed a significant basis

for those claims. Defendants have pointed to actual evidence, not hyperbole, establishing that non-

local Defendant, Verizon Online, LLC, bears the responsibility for leasing of and collection of

revenues from the set-top boxes.

       In short, Plaintiff has not met his burden of proving that the local Defendant, Verizon

Pennsylvania, LLC—as compared to non-local Defendant Verizon Online LLC—engaged in any

conduct that constitutes a significant basis of the claims set forth in the Complaint. Although

Verizon Pennsylvania, LLC’s name appears on the contracts with customers as the provider of

FiOS services, those services are not at issue. Rather, it is the marketing and leasing of the set-top

boxes—conduct for which Verizon Pennsylvania, LLC appears to have no responsibility—that

forms the crux of the Complaint. As the Third Circuit requires consideration of the significance

of the local defendant’s alleged conduct “in comparison to the alleged conduct of all the

Defendants,” I cannot find that the “significant basis” prong of the local controversy exception of

CAFA has been satisfied.

       If a party seeking to invoke the local controversy exception has not met its burden with

respect to one element, then the exception does not apply and “it is unnecessary to examine the

remaining elements of the local controversy exception.” Ellis v. Montgomery Cty., 267 F. Supp.

3d 510, 516 (E.D. Pa. 2017); see also Smith v. Honeywell Int’l, Inc., No. 10-3345, 2013 WL

2181277, at *4 (D.N.J. May. 20, 2013) (declining to address other elements of the local



                                                 22
controversy exception where plaintiffs failed to produce facts to support that two-thirds of putative

class members were local citizens). Accordingly, I find that the local controversy exception to

CAFA jurisdiction does not apply.

       As noted above, the local controversy exception seeks to “identify a truly local

controversy” that affects a particular locality to the exclusion of all others. Vodenichar, 733 F.3d

at 508, n.11. Plaintiffs admit that Defendants’ provision of FiOS services, together with set-top

boxes, occurs with customers across the country and is not unique to Pennsylvania. (Compl.

¶¶ 1–3.) Narrowly construing the exception with all doubts in favor of exercising jurisdiction, I

will deny the Motion for Remand.




                                                 23
